19-22911-rdd       Doc 15       Filed 05/01/19       Entered 05/01/19 21:27:50              Main Document
                                                    Pg 1 of 3


SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
Jay M. Goffman
Mark A. McDermott
Evan A. Hill
Four Times Square
New York, New York 10036-6522
Telephone: (212) 735-3000
Fax: (212) 735-2000

Proposed Counsel to Debtors
and Debtors-in-Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re                                                               Chapter 11

NEW COTAI HOLDINGS, LLC, et al.,                                    Case No. 19-22911 (RDD)

                 Debtors.1                                          (Joint Administration Pending)


                              AGENDA FOR HEARING ON FIRST-DAY
                                 APPLICATIONS AND MOTIONS

Time and Date of Hearing:           May 9, 2019 at 10:00 a.m. (Prevailing Eastern Time)

Location of Hearing:                Honorable Robert D. Drain, United States Bankruptcy Court,
                                    Southern District of New York, 300 Quarropas Street
                                    White Plains, NY 10601-4140

Copies of Motions and               Copies of each pleading identified below can be viewed and/or
Applications                        obtained by: (i) accessing the Court’s website at
                                    www.nysb.uscourts.gov, (ii) contacting the Office of the Clerk
                                    of the Court at United States Bankruptcy Court, Southern
                                    District of New York, or (iii) from the Debtors’ proposed notice
                                    and claims agent, Prime Clerk LLC, at
                                    https://cases.primeclerk.com/newcotai or by calling (844) 627-
                                    7471 (toll free from the U.S. and Canada); or (347) 292-3990
                                    (international) or by e-mail at newcotaiinfo@primeclerk.com.

1
    The Debtors in these chapter 11 cases, along with the last four digits of their respective tax identification
    numbers, are as follows: New Cotai Holdings, LLC (3056); New Cotai, LLC (2582); New Cotai Capital Corp.
    (3641); New Cotai Ventures, LLC (9385). The Debtors’ corporate address is c/o New Cotai, LLC, Two
    Greenwich Plaza, Greenwich, Connecticut 06830.
19-22911-rdd    Doc 15     Filed 05/01/19    Entered 05/01/19 21:27:50       Main Document
                                            Pg 2 of 3


                              Note that a PACER password is needed to access documents on
                              the Court’s website.

 I.    INTRODUCTION

       1.      Declaration of John Brecker in Support of Chapter 11 Petitions and First Day
               Pleadings [Docket No. 11]

 II.   FIRST DAY APPLICATIONS AND MOTIONS

       A.      Administrative Matters

       2.      Debtors’ Motion for Entry of Order (I) Directing Joint Administration of
               Cases (II) Waiving Requirements of Bankruptcy Code Section 342(c)(1) and
               Bankruptcy Rule 1005 and 2002(n) [Docket No. 2]

       3.      Debtors’ Motion for Order Authorizing the Establishment of Certain Notice,
               Case Management, and Administrative Procedures [Docket No. 4]

       4.      Debtors’ Motion for Entry of Order (I) Waiving Certain Creditor-List Filing
               Requirements; (II) Authorizing the Filing of a Consolidated List of Top 20
               Unsecured Creditors; (III) Authorizing Debtors to Establish Procedures for
               Notifying Parties of the Commencement of These Cases [Docket No. 5]

       5.      Debtors’ Motion for Entry of an Order (I) Extending Time for Debtors to File
               Schedules and Statements and (II) Authorizing Debtors to File Consolidated
               Monthly Operating Reports [Docket No. 6]

       6.      Debtors’ Application for Order Appointing Prime Clerk LLC as Claims and
               Noticing Agent Nunc Pro Tunc to the Petition Date [Docket No. 7]

       B.      Business Operations

       7.      Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing
               Continued Use of Existing Cash Management System, Bank Accounts, and
               Business Forms, and Payment of Related Prepetition Obligations, (II)
               Modifying Certain Deposit Requirements, and (III) Authorizing Continuance
               of Intercompany Transactions and Honoring Certain Related Prepetition
               Obligations [Docket No. 8]

       8.      Debtors’ Motion for Interim and Final Orders Authorizing Debtors to (I)
               Maintain Existing Insurance Policies and Pay all Insurance Obligations
               Arising Thereunder and (II) Renew, Revise, Extend, Supplement, Change, or
               Enter Into New Insurance Policies [Docket No. 9]

       9.      Debtors’ Motion for Entry of Interim and Final Orders Authorizing Debtors to
               Pay Certain Prepetition Taxes and Related Obligations [Docket No. 10]




                                               2
19-22911-rdd   Doc 15   Filed 05/01/19    Entered 05/01/19 21:27:50   Main Document
                                         Pg 3 of 3


Dated: New York, New York
       May 1, 2019

                                  SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP

                                  /s/ Jay M. Goffman
                                  Jay M. Goffman
                                  Mark A. McDermott
                                  Evan A. Hill
                                  Four Times Square
                                  New York, New York 10036-6522
                                  Telephone: (212) 735-3000
                                  Fax: (212) 735-2000

                                  Proposed Counsel to Debtors
                                  and Debtors-in-Possession




                                           3
